                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

CHRISTINE BORDEAUX,

                       Plaintiff,                                    4:18CV3122

        vs.

CHERYL BICKNASE, in her official and                           AMENDED FINAL
individual capacities; DAVID BULS, in his                    PROGRESSION ORDER
official and individual capacities; JEANIE
GOLLIDAY, in her official and individual
capacities; ANGELA FOLTS, in her official
and individual capacities; DENISE
DAVIDSON, in her official and individual
capacities; and DOES 1 - 10, in their official
and individual capacities;
                       Defendants.

       This matter is before the court on the Defendants’ Unopposed Motion to Amend Case
Progression Order (Filing No. 32). The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court's earlier final progression order
remain in effect, and in addition to those provisions, the following shall apply:

       1)     The jury trial of this case will be set following a ruling on the Motion for
              Summary Judgment based upon Qualified Immunity. The parties shall contact
              Magistrate Judge Bazis’ chambers within 14 days following such ruling to
              schedule a status conference.

       2)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                February 14, 2020
                      For the defendant(s):                February 14, 2020

       3)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is April 28, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by May 12, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate
              judge to set a conference for discussing the parties’ dispute.
         4)       The deadlines for identifying expert witnesses expected to testify at the trial,
                  (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                          February 13, 2020
                           For the defendant(s):                          March 16, 2020

         5)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                         February 13, 2020
                           For the defendant(s):                         March 16, 2020

         6)       The deposition deadline is April 28, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs
                          as a group and the defendants as a group is 15.

                       b. Depositions will be limited by Rule 30(d)(1).

         7)       The deadline for filing motions to dismiss and motions for summary judgment
                  is
                  March 2, 2020.

         8)       The deadline for filing motions for summary judgment based on qualified
                  immunity is March 2, 2020.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is April 28, 2020.

         10)      Motions in limine shall be filed seven days before the pretrial conference. It is
                  not the normal practice to hold hearings on motions in limine or to rule on them
                  prior to the first day of trial. Counsel should plan accordingly.

         11)      The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.

         12)      All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge, including all requests for changes of
                  trial dates. Such requests will not be considered absent a showing of due diligence

         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
       in the timely progression of this case and the recent development of circumstances,
       unanticipated prior to the filing of the motion, which require that additional time
       be allowed.
Dated this 8th day of November, 2019.
                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
